Case 1:19-cv-00682-RJJ-RSK ECF No. 39, PageID.284 Filed 03/22/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DEONTA DEPREE JOHNSON,

                Plaintiff,
                                                     File no: 1:19-CV-682
v.
                                                     HON. ROBERT J. JONKER
UNKNOWN GUST,

                Defendant.
                                 /

                             ORDER REGARDING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 26, 2021 (ECF No. 38).               The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 38) is approved and adopted as the opinion of the Court as to all federal

claims. The Court, however, declines to exercise supplemental jurisdiction over the state law claim

in Count III.

       IT IS FURTHER ORDERED that Defendant’s combined motion to dismiss and for

summary judgment (ECF No. 13) is GRANTED IN PART AND DENIED IN PART as follows:

       Defendant’s motion to dismiss the Eighth Amendment claim (Count I) is DENIED.

       Defendant’s motion for summary judgment as to the First Amendment retaliation

       claim (Count II) is GRANTED.
Case 1:19-cv-00682-RJJ-RSK ECF No. 39, PageID.285 Filed 03/22/21 Page 2 of 2




         IT IS FURTHER ORDERED that Defendant’s motion to dismiss the state law assault and

battery claim (Count III) is DISMISSED AS MOOT because the Court exercises its discretion to

decline supplemental jurisdiction over the claim.

         IT IS FURTHER ORDERED that this matter will proceed on Plaintiff’s Count I only.



Dated:       March 22, 2021                  /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
